 

--------------------------------------------------------------------------------


THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is
entered into as of July 15, 2008, by and among PETROLEUM DEVELOPMENT CORPORATION
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).  Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
 
 
WITNESSETH:
 
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may further be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Administrative Agent, the Lenders, the Borrower, and the Guarantors
have agreed to amend the Credit Agreement as provided herein upon the terms and
conditions set forth herein;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 2 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definitions.  Section 1.01 of the Credit Agreement shall be and
it hereby is amended by inserting the following definitions in appropriate
alphabetical order:
 
“Aggregate Revolving Commitment Usage” means, as of any date and for all
purposes, the quotient, expressed as a percentage, of (i) the Aggregate
Revolving Credit Exposure as of such date, divided by (ii) the Aggregate
Revolving Commitment as of such date.
 
“Increased Revolving Commitment Amount” has the meaning assigned to such term in
Section 2.03.
 
“Lender Certificate” has the meaning assigned to such term in Section 2.03.
 
“Third Amendment Effective Date” means July 15, 2008.
 
1.2 Amended Definitions.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by amending and restating the following definitions to read in
their entirety as follows:
 
“Aggregate Revolving Commitment” means, as of the Third Amendment Effective
Date, $234,100,000 and thereafter as such amount may be reduced or increased
from time to time pursuant to Section 2.02 and Section 2.03 and as a result of
changes in the Borrowing Base pursuant to Article III; provided that such amount
shall not at any time exceed the lesser of (i) the Maximum Facility Amount and
(ii) the Borrowing Base.  If at any time the Borrowing Base is reduced below the
Aggregate Revolving Commitment, the Aggregate Revolving Commitment shall be
reduced automatically to the amount of the Borrowing Base in effect at such
time.
 
“Applicable Rate” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case may
be, based upon the Borrowing Base Usage applicable on such date:
 
Borrowing Base Usage:
ABR
Spread
Eurodollar
Spread
Unused Commitment Fee Rate
Equal to or greater than 90%
0.625%
2.125%
0.500%
Equal to or greater than 75% and less than 90%
0.375%
1.875%
0.500%
Equal to or greater than 50% and less than 75%
0.125%
1.625%
0.500%
Less than 50%
0.000%
1.375%
0.375%



 
“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Section 3.01, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 3.02, Section 3.03 and Section
3.04; provided that the Attributed Interests shall not constitute more
than  twenty-five percent (25%) of the Engineered Value included in the
Borrowing Base.
 
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.
 
“Material Indebtedness” means Indebtedness permitted under Section 7.01(e),
Section 7.01(h) and Section 7.01(i) and any other Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries in
an aggregate principal amount exceeding $15,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Guarantor in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Guarantor would be required to pay if such Swap Agreement
were terminated at such time.
 
“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Borrowing Base Properties to which the
Borrower, any Restricted Subsidiary or any Sponsored Partnership is a party if
the aggregate volume of Hydrocarbons sold pursuant to such agreement during the
twelve months immediately preceding such date equals or exceeds 15% of the
aggregate volume of Hydrocarbons sold by the Borrower, the Restricted
Subsidiaries and the Sponsored Partnerships, on a consolidated basis, from the
Borrowing Base Properties during the twelve months immediately preceding such
date.
 
“Required Lenders” means, at any time, (i) solely with respect to a reduction in
or reaffirmation of the Borrowing Base pursuant to Section 3.02, Lenders having
Revolving Credit Exposures and Unused Revolving Commitments representing at
least 66-2/3% of the sum of the Aggregate Revolving Credit Exposure and all
Unused Revolving Commitments of all Lenders at such time or, if the Aggregate
Revolving Commitment has been terminated, Lenders having Revolving Credit
Exposures representing at least 66-2/3% of the sum of the Aggregate Revolving
Credit Exposure of all Lenders at such time and (ii) for all other purposes,
Lenders having Revolving Credit Exposures and Unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Credit Exposure
and all Unused Revolving Commitments of all Lenders at such time or, if the
Aggregate Revolving Commitment has been terminated, Lenders having Revolving
Credit Exposures representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure of all Lenders at such time.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.02, (b) increased from time to
time as a result of changes in the Aggregate Revolving Commitment pursuant to
Section 2.03, (c) reduced or increased from time to time as a result of changes
to the Borrowing Base pursuant to Article III and (d) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.04.  The amount of each Lender’s Revolving Commitment (which amount is such
Lender’s Applicable Percentage of the Aggregate Revolving Commitment) is set
forth in Schedule 2.01, or in the Assignment and Assumption or Lender
Certificate pursuant to which such Lender shall have assumed or agreed to
provide its Revolving Commitment, as applicable.
 
1.3 Deleted Definitions.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by deleting the following definitions: Increased Commitment
Date; Minimum Mortgaged Value; New Commitments; New Lender; Suspension Period.
 
1.4 Termination and Reduction of the Aggregate Revolving Commitment.  Clause (d)
of Section 2.02 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:
 
(d)           With respect to any sale, transfer or disposition of Borrowing
Base Properties (other than sales, transfers or dispositions permitted under
Section 7.03(a)(vi)), the Borrowing Base shall be automatically reduced by an
amount equal to the value assigned to such Borrowing Base Properties by the
Administrative Agent in connection with the most recent Redetermination of the
Borrowing Base preceding the date of such sale (or in connection with the
determination of the Initial Borrowing Base with respect to any sale occurring
prior to the first Redetermination of the Borrowing Base).
 
1.5 Increases in the Aggregate Revolving Commitment.  Section 2.03 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
 
Section 2.03                                Increases in the Aggregate Revolving
Commitment.  So long as no Default has occurred and is continuing or would arise
as a result thereof, it is agreed by the parties hereto that one or more
financial institutions acceptable to Borrower and the Administrative Agent may
become a Lender under this Agreement with the consent of the Administrative
Agent, or a Lender may increase its Revolving Commitment, in each case, by
executing and delivering to Borrower and the Administrative Agent a certificate
substantially in the form of Exhibit F hereto (a “Lender Certificate”).  Each
Lender shall have the option, but no Lender shall have any obligation, to
increase its Revolving Commitment hereunder in connection with any increase in
the Aggregate Revolving Commitment pursuant to this Section.  Upon receipt and
agreement by Borrower and the Administrative Agent of any such Lender
Certificate, (a) the Aggregate Revolving Commitment automatically without
further action by Borrower, the Administrative Agent or any Lender shall be
increased by the amount indicated in such Lender Certificate on the effective
date set forth in such Lender Certificate (such increased amount herein the
“Increased Revolving Commitment Amount”); provided that the Increased Revolving
Commitment Amount together with the existing Aggregate Revolving Commitment does
not, in the aggregate, exceed the lesser of (i) the Maximum Facility Amount and
(ii) the Borrowing Base then in effect, (b) the Register shall be amended to add
the Revolving Commitment of such additional Lender or to reflect the increase in
the Revolving Commitment of an existing Lender, and the Applicable Percentages
of the Lenders shall be adjusted accordingly to reflect the additional Lender or
the increase in the Revolving Commitment of an existing Lender, (c) any such
additional Lender shall be deemed to be a party in all respects to this
Agreement and any other Loan Document to which the Lenders are a party, and (d)
upon the effective date set forth in such Lender Certificate, any such Lender
party to the Lender Certificate shall purchase a pro rata portion of the
outstanding Revolving Credit Exposure of each of the current Lenders such that
the Lenders (including any additional Lender, if applicable) shall have the
appropriate portion of the Aggregate Revolving Credit Exposure (based in each
case on such Lender’s Applicable Percentage, as revised pursuant to this
Section).
 
1.6 Letters of Credit; Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions.  The last sentence of clause (b) of Section 2.06 of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the LC Exposure
shall not exceed $50,000,000 and (ii) the Aggregate Revolving Credit Exposure
shall not exceed the Aggregate Revolving Commitment.
 
1.7 Use of Proceeds and Letters of Credit.  Section 6.08 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
Section 6.08                                Use of Proceeds and Letters of
Credit.  The proceeds of the Loans will be used only to (a) pay the fees,
expenses and transaction costs of the Transactions, (b) make purchases of
outstanding Equity Interests in Sponsored Partnerships to the extent permitted
under Section 7.04(b), and (c) finance the working capital needs of the
Borrower, including capital expenditures, and for general corporate purposes of
the Borrower and the Guarantors, in the ordinary course of business, including
the exploration, acquisition and development of Oil and Gas Interests.  No part
of the proceeds of any Loan will be used, whether directly or indirectly, to
purchase or carry any margin stock (as defined in Regulation U issued by the
Federal Reserve Board).  Letters of Credit will be issued only to support
general corporate purposes of the Borrower and the Restricted Subsidiaries.
 
1.8 Security.  Section 6.09 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:
 
Section 6.09                                Security.  The Borrower will, and
will cause each Restricted Subsidiary to, execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, (a) Mortgages in
form and substance acceptable to the Administrative Agent together with such
other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) as the Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect Liens in Direct Interests having an
Engineered Value equal to or greater than eighty percent (80%) of the Engineered
Value of the Direct Interests included in the Borrowing Base Properties and (b)
Security Agreements in form and substance acceptable to the Administrative Agent
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements (each
duly authorized and executed, as applicable) and control agreements as the
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect Liens in the Partnership Interests and certain other personal property
of the Borrower or such Restricted Subsidiary, as the case may be, subject only
to Permitted Encumbrances and other Liens permitted under Section 7.02.  
 
1.9 Title Data.  Section 6.10 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety to read as follows:
 
Section 6.10.                                Title Data.  The Borrower will, and
will cause each Guarantor to, deliver to the Administrative Agent such opinions
of counsel (including, if so requested, title opinions, addressed to the
Administrative Agent) and other evidence of title as the Administrative Agent
shall deem necessary or appropriate to verify (i) the title of the Credit
Parties to not less than  eighty percent (80%) of the Engineered Value of the
Mortgaged Properties of the Borrower and the Guarantors taken as a whole and
(ii) the validity, perfection and priority of the Liens created by such
Mortgages and such other matters regarding such Mortgages as Administrative
Agent shall reasonably request.  
 
1.10 Indebtedness.  Clause (e) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
 (e)           Indebtedness of the Borrower and the Restricted Subsidiaries
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (including office equipment, data processing equipment and motor
vehicles), including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with the aggregate principal
amount of Indebtedness permitted by clause (j) of this Section 7.01 shall not
exceed $15,000,000 at any time outstanding;
 
1.11 Indebtedness.  Clause (i) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
 
 (i)           Unsecured Indebtedness of the Borrower evidenced by unsecured
senior notes or unsecured senior subordinated notes containing terms and
conditions (including, if applicable, subordination provisions) acceptable to
the Administrative Agent and the Required Lenders in their sole discretion and
in an aggregate principal amount not to exceed $350,000,000 (“Senior Notes”; it
being understood that the terms and conditions of the unsecured senior notes
issued pursuant to that certain Indenture dated February 8, 2008 among the
Borrower, as issuer and The Bank of New York, as trustee are acceptable to the
Administrative Agent and the Required Lenders);
 
1.12 Indebtedness.  Clause (j) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
  (j)           Other unsecured Indebtedness of the Credit Parties; provided
that the aggregate principal amount of Indebtedness permitted by this clause (j)
together with the aggregate principal amount of Indebtedness permitted by clause
(e) of this Section 7.01 shall not exceed $15,000,000 at any time outstanding;
and
 
1.13 Indebtedness.  Clause (k) of Section 7.01 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:
 
(k)           Other unsecured Indebtedness of the Sponsored Partnership:
provided the aggregate principal amount of such Indebtedness shall not exceed
$1,000,000 at any time outstanding.
 
1.14 Fundamental Changes.  Section 7.03 of the Credit Agreement shall be and it
hereby is amended by deleting the phrase “in accordance with Section 2.10(b)”
from clause (a)(vii)(3) and substituting in lieu thereof the phrase “in
accordance with Section 2.11(b)”.
 
1.15 Investments, Loans, Advances, Guarantees and Acquisitions.  Clause (b) of
Section 7.04 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:
 
 (b)           investments by the Borrower in the Equity Interests of any
Restricted Subsidiary or Sponsored Partnership; provided that with respect to
investments made by the Borrower to purchase outstanding Equity Interests of any
Sponsored Partnership, (i) immediately after giving effect to such investment,
the aggregate amount of investments made by the Borrower to purchase outstanding
Equity Interests of any Sponsored Partnership with the proceeds of Loans since
the Third Amendment Effective Date shall not exceed $150,000,000, (ii) at the
time such purchase is made, no Default shall have occurred and be continuing or
would be caused by such purchase and (iii) both before and after giving effect
to such purchase, Aggregate Revolving Commitment Usage is less than eighty
percent (80%);
 
1.16 Investments, Loans, Advances, Guarantees and Acquisitions.  Clause (j) of
Section 7.04 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:
 
(j)           other investments by the Borrower and the Restricted Subsidiaries;
provided that, (1) on the date any such investment is made, the amount of such
investment, together with all other investments made pursuant to this clause (j)
of Section 7.04 (in each case determined based on the cost of such investment),
since the Effective Date does not exceed in the aggregate, $10,000,000, and (2)
both before and after giving effect to such investment, Aggregate Revolving
Commitment Usage is less than ninety percent (90%);
 
1.17 Swap Agreements.  Section 7.05 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
 
Section 7.05                                Swap Agreements.  The Borrower will
not, nor will the Borrower permit any of its Restricted Subsidiaries or any
Sponsored Partnership to, enter into any Swap Agreement, except Swap Agreements
entered into in the ordinary course of business and not for speculative purposes
to (a) hedge or mitigate Crude Oil and Natural Gas price risks to which the
Borrower, any Restricted Subsidiary or any Sponsored Partnership has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that such Swap Agreements (at the time each transaction under such Swap
Agreement is entered into) would not cause the aggregate notional amount per
month for each of Crude Oil and Natural Gas, calculated separately, under all
Swap Agreements then in effect (other than any such transaction that is a hedge
by means of a price “floor” for which there exists no deferred obligation to pay
the related premium or other purchase price or the only deferred obligation is
to pay the financing for such premium or other purchase price) to exceed eighty
(80%) of the “forecasted production from proved producing reserves” (as defined
below) of the Borrower and the Restricted Subsidiaries (including the Attributed
Interests) for any month during the forthcoming four year period; and (b)
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Credit Party.  As
used in this Section 7.05, “forecasted production from proved producing
reserves” means the forecasted production of Crude Oil and Natural Gas as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.01, after giving effect to any pro forma adjustments
for the consummation of any acquisitions or dispositions since the effective
date of such Reserve Report. Each Credit Party and each Lender agrees and
acknowledges that (i) the Existing Swap Agreements are Swap Agreements permitted
under this Section 7.05, (ii) as of the Effective Date, the counterparty to such
Swap Agreements is a Lender Counterparty, and (iii) the obligations of the
Borrower under such Swap Agreements are included in the defined term
“Obligations” and such obligations are entitled to the benefits of, and are
secured by the Liens granted under, the Security Instruments. Once the Borrower
or any Restricted Subsidiaries enter into a Swap Agreement, the terms and
conditions of such Swap Agreement may not be amended or modified, nor may such
Swap Agreement be cancelled without the prior written consent of Required
Lenders.
 
1.18 Restricted Payments.  Section 7.06 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
 
Section 7.06                                Restricted Payments.  The Borrower
will not, nor will it permit any of its Restricted Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that (a) the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock, (b)
the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Restricted Subsidiaries in an aggregate amount not to exceed
$5,000,000 in any fiscal year, (c) any Restricted Subsidiary may make Restricted
Payments to the Borrower or any Guarantor, and (d) so long as no Default shall
have occurred and be continuing or would result from the making of such
Restricted Payment and both before and after giving effect to such Restricted
Payment, Aggregate Revolving Commitment Usage is less than eighty percent (80%),
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests during any fiscal year of the Borrower in an aggregate amount not to
exceed 50% of its Consolidated Net Income accrued during the period from the
beginning of such fiscal year to the date such dividend is declared and (ii) the
Borrower may repurchase its Equity Interests.
 
1.19 Financial Covenants.  Section 7.11 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
 
Section 7.11                                Financial Covenants.
 
 (a)           The Borrower will not permit the Consolidated Current Ratio as of
the end of any fiscal quarter ending on or after December 31, 2005, to be less
than 1.00 to 1.00.
 
 (b)           The Borrower will not permit the ratio, determined as of the end
of any fiscal quarter ending on or after December 31, 2005, of (i) Consolidated
Funded Indebtedness as of the end of such fiscal quarter, to (ii) Consolidated
EBITDAX for the trailing four fiscal quarter period ending on the last day of
such fiscal quarter to be greater than 3.75 to 1.00.
 
1.20 Events of Default.  Clause (d) of Article IX of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
 
 
(d)           the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 6.02, Section
6.03 (with respect to the Borrower, any Restricted Subsidiary’s or any Sponsored
Partnership’s existence), Section 6.05 (with respect to insurance), Section
6.08, or in Article VII;
 
1.21 Events of Default.  Clause (k) of Article IX of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $15,000,000 shall be rendered against the Borrower, any
Restricted Subsidiary or any Sponsored Partnership or any combination thereof
and either the same shall remain undischarged or unsatisfied for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Restricted Subsidiary or any Sponsored
Partnership to enforce any such judgment;
 
1.22 Notices.  Subclauses (i) and (ii) of Section 11.01(a) of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:
 
(i) if to the Borrower, to Petroleum Development Corporation, 120 Genesis
Boulevard, Bridgeport, West Virginia 26330, Attention:  Chief Financial Officer,
Telecopy No. (304) 842-0913;
 
(ii)           if to the Administrative Agent or Issuing Bank, to JPMorgan Chase
Bank, N.A., Mail Code IL1-0010, 10 South Dearborn, Chicago, Illinois,
60603-2003, Telecopy No.: (312) 385-7098, Attention: Mi Kim, with a copy to
JPMorgan Chase Bank, N.A., Mail Code TX2-S038, 712 Main Street, 8th Floor,
Houston, Texas 77002, Telecopy No. (713) 216-7770, Attention:  Jo Linda
Papadakis;
 
1.23 Amendments to Exhibits.  The Credit Agreement shall be and it hereby is
amended by adding a new Exhibit F immediately following Exhibit E in the form
attached hereto as Exhibit F.
 
1.24 Amendment to Schedules.  Schedule 2.01 of the Credit Agreement shall be and
it hereby is amended in its entirety by substituting Schedule 2.01 attached
hereto.
 
1.25 Amendment to Schedules.  The Credit Agreement shall be and it hereby is
amended by deleting Schedule 6.09 in its entirety.
 
1.26 Redetermined Borrowing Base.  This Amendment shall constitute notice of the
Redetermination of the Borrowing Base and the Monthly Reduction pursuant to
Section 3.05 of the Credit Agreement, and the Administrative Agent, the Lenders
and the Borrower hereby acknowledge that effective as of May 27, 2008, the
Borrowing Base is $300,000,000, the Monthly Reduction is $0.00 and
notwithstanding anything to the contrary contained in the Credit Agreement as in
effect prior to the Third Amendment Effective Date, the Aggregate Revolving
Commitment is $234,100,000.
 
SECTION 2. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
 
2.1 Execution and Delivery.  Each Credit Party, each Lender, and the
Administrative Agent shall have executed and delivered this Amendment and each
other required document, all in form and substance satisfactory to the
Administrative Agent.
 
2.2 No Default.  No Default shall have occurred and be continuing or shall
result from effectiveness of this Amendment.
 
2.3 Fees.  The Borrower, the Administrative Agent and J.P. Morgan Securities,
Inc., as a Joint Lead Arranger and the Sole Bookrunner (“JPMorgan”), shall have
executed and delivered a fee letter in connection with this Amendment evidencing
the fees payable in the amounts and at the times separately agreed upon among
the Borrower, the Administrative Agent and JPMorgan and the Administrative Agent
and JPMorgan shall have received the fees payable under such fee letter at the
time this Amendment becomes effective.
 
2.4 Governmental Approvals.  All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the financing contemplated by the Credit Agreement, as amended
to date, and by this Amendment and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect.
 
2.5 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
the Administrative Agent.
 
SECTION 3. Representations and Warranties of Borrower.  To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:
 
3.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments and assignments herein, each representation and
warranty of such Credit Party contained in the Credit Agreement or in any other
Loan Document is true and correct in all material respects on the Third
Amendment Effective Date (except to the extent such representations and
warranties relate solely to an earlier date, in which case they are true and
correct as of such earlier date).
 
3.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any court or agency of government
and do not violate or constitute a default under any provision of any applicable
law or other agreements binding upon such Credit Party or result in the creation
or imposition of any Lien upon any of the assets of such Credit Party.
 
3.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
SECTION 4. Miscellaneous.
 
4.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect.  Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.
 
4.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
4.3 Legal Expenses.  Each Credit Party hereby agrees to pay all reasonable fees
and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
 
4.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  However, this Amendment shall bind no party until each Credit Party,
the Lenders (or at least the required percentage thereof), and the
Administrative Agent have executed a counterpart.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.
 
4.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
4.7 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
BORROWER:
 
 
PETROLEUM DEVELOPMENT CORPORATION
 
 
By:                  /s/ Peter
Schreck                                                         
    Name:     Peter Schreck
    Title:       VP Finance-Treasurer




 
GUARANTORS:
 
RILEY NATURAL GAS COMPANY
 
                                By:    /s/ Darwin L. Stump
                        Name:   Darwin L. Stump
    Title      Treasurer

 
UNIOIL
 
                                By:    /s/ Darwin L. Stump
                        Name:   Darwin L. Stump
    Title      Treasurer

 
PA PDC, LLC
 
                                By:    /s/ Daniel W. Amidon
    Name:     Daniel W. Amidon
    Title                General Counsel

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)),
individually and as Administrative Agent,
 
By:     /s/ Jo Linda
Papadakis                                                               
Name:    Jo Linda Papadakis
Title:      Vice President

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
BNP PARIBAS,
 
as a Lender and as Syndication Agent






By:     /s/ Betsy
Jocher                                                                   
Name:    Betsy Jocher
Title:      Director




                                By:     /s/ Richard
Hawthorne                                                                       
Name:    Richard Hawthorne
Title:      Director

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
WACHOVIA BANK, N.A., as a Lender




By:      /s/ Paul
Pritchett                                                                  
Paul Pritchett
Vice President
 

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
GUARANTY BANK, FSB, as a Lender




By:       /s/ W. David McCarver
IV                                                        
Name:      W. David McCarver
IV                                                              
Title:     Vice
President                                                                           



Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
BANK OF OKLAHOMA, as a Lender




By:                 /s/
Wes Webb                                                        
Name:    Wes
Webb                                                                         
Title:              SVP                                                             



Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
ALLIED IRISH BANK (successor in interest to Morgan Stanley Bank), as a Lender




By:             /s/ Vaughn
Buck                                                         
    Name:        Vaughn
Buck                                                                   
    Title:          Director
 
By:             /s/ David O'Driscoll
    Name:        David O'Driscoll
    Title:          Assistant Vice President
                                                                 

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA, as a Lender




By:                   /s/ Don J.
McKinnerney                                                     
Name:     Don J.
McKinnerney                                                                           
Title:      Authorized
Signature                                                                           

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND plc, as a Lender




By:        /s/ Stuart
Gibson                                                           
Name:      Stuart Gibson                       
Title:                    Senior Vice
President                                                       

Third Amendment to
Amended and Restated Credit Agreement
65180714
Signature Page
 
 

--------------------------------------------------------------------------------

 



EXHIBIT F


FORM OF LENDER CERTIFICATE
 


 


 
________, 200___
 


 
To:           JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Amended and Restated Credit Agreement dated as of
November 4, 2005 (as the same has been and may further be amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used herein
have the meaning specified in the Credit Agreement.
 
[Language for Existing Lender]
 
[           Please be advised that the undersigned has agreed to increase its
Revolving Commitment under the Credit Agreement effective __________, 200__ from
$________________ to $____________ and (b) that it shall continue to be a Lender
in all respect to the Credit Agreement and the other Loan Documents.]
 
[Language for New Lender]
 
[           Please be advised that the undersigned has agreed (a) to become a
Lender under the Credit Agreement effective __________, 200__ with a Commitment
of $____________ and (b) that it shall be deemed to be a Lender in all respect
to the Credit Agreement and the other Loan Documents.]
 
Very truly yours,






By:                                                                         
Name:
Title:

Third Amendment to
Amended and Restated Credit Agreement
65180714
Annex 1
 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:


JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Illinois)),
 
as Administrative Agent
 


 


 
By:                                                                
 
Name:
 
Title:
 
Accepted and Agreed:
 


 
PETROLEUM DEVELOPMENT CORPORATION
 


 


 
By:                                                                
 
Name:
 
Title:
 

Third Amendment to
Amended and Restated Credit Agreement
65180714
Annex 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
Applicable Percentages and Revolving Commitments




 
Lender
 
Title
Applicable Percentage
Revolving Commitment1
Maximum Facility Amount
JPMorgan Chase Bank , N.A.
Mail Code IL1-0010
10 South Dearborn, Floor 19
Chicago, Illinois 60603-2003
Attention: Medy R. Hernandez
Telephone: (312) 385-7037
Facsimile: (312) 385-7108
medy.hernandez@jpmchase.com
 
With a copy to:
 
JPMorgan Chase Bank, N.A.
Mail Code TX2-S038
712 Main Street
Houston, TX 77002
Attention: Jo Linda Papdakis
Telephone: (713) 216-7743
Facsimile: (713) 216-7770
Jo.l.papadakis@jpmorgan.com
 
Administrative Agent and a Lender
20.0000000%
$46,820,000.00
80,000,000.00
 
BNP Paribas
1200 Smith Street, Suite 3100
Houston, TX 77002
Attention:  Douglas R. Liftman
Telephone: (713) 982-1154
Facsimile: (713) 659-6915
doug.liftman@americas.bnpparibas.com
 
Syndication Agent
and a Lender
20.0000000%
$46,820,000.00
80,000,000.00
 
Wachovia Bank, N.A.
c/o Wachovia Capital Markets, LLC
1001 Fannin Street, Suite 2255
Houston, Texas 77002
Attention:  Philip Trinder
Telephone: (713) 346-2718
Facsimile: (713) 650-6354
phillip.trinder@wachovia.com
 
with a copy to:
 
Wachovia Bank, N.A.
201 S. College Street, CP9
Charlotte, NC  28288
Attention:  Todd Tucker
Telephone: (704) 383-0905
Facsimile: (704) 715-0097
todd.tucker@wachovia.com
 
Lender
14.5454545%
$34,050,909.09
58,181,818.18
 
Guaranty Bank, FSB
333 Clay, Suite 4400
Houston, Texas 77002
Attention: W. David McCarver IV
Telephone: (713) 890-8897
Facsimile: (713) 890-8868
david.mccarver@guarantybank.com
 
with a copy to:
 
Guaranty Bank, FSB
8333 Douglas Avenue
Dallas, Texas  75225
Attention: Charlotte McLain
Telephone: (214) 360-4883
Facsimile: (214) 360-1938
charlotte.mclain@guarantybank.com
 
Lender
12.7272727%
$29,794,545.45
$50,909,090.91
 
Bank of Oklahoma
P.O. Box 2300
Tulsa, Oklahoma  74192
Attention: Lindsay Sherrer
Telephone: (918) 295-0414
Facsimile: (918) 588-6880
lsherrer@bokf.com
 
with a copy to:
 
Bank of Oklahoma
1500 S. Midwest Blvd
Midwest City, OK 73110
Attention: Sherry Ray
Telephone: (405) 736-8947
Facsimile: (405) 272-4644
seray@bokf.com
 
Lender
9.0909091%
$21,281,818.18
$36,363,636.36
 
Royal Bank of Canada
3900 Williams Tower
2800 Post Oak Blvd.
Houston, Texas 77056
Attention: Don J. McKinnerney
Telephone: (713) 403-5607
Facsimile: (713) 403-5624
don.mckinnerney@rbccm.com
 
with a copy to:
 
Royal Bank of Canada
New York Branch
One Liberty Plaza, 3rd Floor
New York, NY 10006-1404
Attention: Jackie Dias
Telephone: (212) 428-6332
Facsimile: (212) 428-2372
Jackie.dias@rbc.com
 
Lender
9.0909091%
$21,281,818.18
$36,363,636.36
 
The Royal Bank of Scotland plc
101 Park Avenue, 6th Floor
New York, New York 10178
Attention: Jacob Abraham
Telephone: (212) 401-3563
Facsimile: (212) 401-1494
jacob.abraham@rbs.com
 
with a copy to:
 
The Royal Bank of Scotland plc
600 Travis Street, Suite 6500
Houston, Texas  77002
Attention: Matthew Main
Telephone: (713) 221-2400
Facsimile: (713) 221-2428
matthew.main@rbs.com
 
Lender
9.0909091%
$21,281,818.18
$36,363,636.36
 
Allied Irish Bank
AIB Corporate Banking
405 Park Avenue, 4th Floor
New York, NY  10022
Attention: David O’Driscoll
Telephone: (212) 515-6743
Facsimile: (212) 339-8099
david.o’driscoll@aibny.com
 
with a copy to:
 
Allied Irish Banks p.l.c.
Bankcentre,
Ballsbridge
Dublin 4
Ireland
Telephone: +353 1 641-8562
Facsimile: +353 1 608-9815
 
Lender
5.4545455%
$12,769,090.91
$21,818,181.82
 
TOTAL
 
100.00000%
$234,100,000.00
$400,000,000.00
 



 


 



--------------------------------------------------------------------------------

 
1As of the Third Amendment Effective Date and subject to adjustment as a result
of a reduction or increase in the Aggregate Revolving Commitment pursuant to
Section 2.02 and Section 2.03 of the Credit Agreement, respectively, or a change
in the Borrowing Base pursuant to Article III.



 
Third Amendment to
 
Amended and Restated Credit Agreement
 
65180714.7                                                                                  
Schedule 2.01
 
 

--------------------------------------------------------------------------------

 
